DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-11, and 13-15 are pending. 

Response to Amendment
With respect to 35 USC 112(b) rejections, Applicant’s amendments and cancelation of claim 12 have overcome each and every rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11, and 13-15 have been considered but are moot because of the new grounds of rejection necessitated by amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, in view of Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622). 
Re Claims 1 and 13, Pierson discloses a biomonitor patch (para. [0020], [0023], fig. 1, fig. 1A), comprising: 
a housing in the form of a patch configured to attach to a pulse point of the human body (para. [0026] discloses a waterproof housing 40 having one or more physiological function monitors), said housing having an adhesive base (para. [0020], [0023], fig. 1, fig. 1A discloses a patch type device which can be positioned to monitor the one or more physiological conditions of the wearer, where the patch type device having an attachment mechanism 22 to be selectively attached to the body. The attachment mechanism 22 may be an adhesive layer) and comprising a plurality of sensors housed therein (para. [0026], fig. 2, para. [0027] discloses housing having one or more physiological function monitors), 
wherein said plurality of sensors are configured to acquire vital sign data comprising the following vital signs: (1) heart rate, (2) oxygen level, and (3) body temperature of a user wearing the patch device (para. [0026], fig. 2, [0027] discloses heart or pulse rate monitor 42, blood oximeter 47, temperature monitor 48); 
a microprocessor connected to a circuit board mounted inside of said housing and coupled to the plurality of sensors (fig. 2, para. [0021] discloses processing system 44 connected to physiological monitors); 
a communication means configured to send and receive data over a network (para. [0029] discloses a wireless transmitter 68); 
a memory coupled to said microprocessor (para. [0022] discloses that the heart rate monitor and processing system may be recalibrated automatically to adjust to the wearer and their heart rate characteristics, which shows that the processing system 44 inherently has a memory); 

a speaker integrated into said housing (para. [0029], [0046] fig. 2 discloses the processing system 44 using processing cycles to continuously monitor heart rate characteristics and determine if the measured heart rate value falls outside of either of the upper or lower threshold values indicating bradycardia or tachycardia or a predetermined variation over time, and issue an alarm indication. alarm indication system 46 including an audible alarm 64; since the patch device is configured to produce audible alarm, it inherently has a speaker). 
Pierson discloses the microprocessor configured to receive heart rate data and evaluate heart rate characteristics in order to classify different heart conditions by using different threshold conditions (para. [0036], bradycardia, hypoxic event, [0037], [0038], tachycardia, [0043]) and issue an alarm (para. [0046]). 
Pierson is silent regarding the adhesive base being an adhesive hydrocolloid base; said microprocessor is configured to receive and evaluate said vital sign data in order to classify each of the vital signs as critical, unstable, potential, or stable; the digital display configured to display at least some of said vital signs sensed by said plurality of sensors; computer readable instructions residing in said memory, wherein when said computer readable instructions are executed by said microprocessor, said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable said microprocessor (1) activates a 911 call function, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device and (2) automatically outputs the vital sign as audio speech when the vital sign falls outside a predetermined range. Pierson is also silent regarding a flexible circuit board, wherein said flexible circuit board allows the biomonitor to physically conform to a part of the user’s body to which it is attached, and a flexible digital display. 
flexible circuit board, wherein said flexible circuit board allows the biomonitor to physically conform to a part of the user’s body to which it is attached (para. [0022] and fig. 2 shows a flexible circuit board 32; para. [0021], flexibility of the sensor 16 allows it to conform to the tissue of a patient), and a flexible digital display (para. [0024], thin flexible display 20), the digital display configured to display at least some of said vital signs sensed by said plurality of sensors (para. [0036], a display 20 displaying some physiological parameters, fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson, by using a flexible circuit board, wherein said flexible circuit board allows the biomonitor to physically conform to a part of the user’s body to which it is attached, for the circuit board and adding a flexible digital display, the digital display configured to display at least some of said vital signs sensed by said plurality of sensors, as taught by Gilland, for the purpose of configuring the biomonitor patch to be comfortably affixed to a patient (abstract, para. [0016]) and increasing the mobility of the patient (para. [0050]) and for the purpose of displaying physiological parameters (para. [0036]) and enabling the caregiver to devote greater attention to the patient while still monitoring physiological data provided by the sensor (para. [0044]).
Gilland is silent regarding the adhesive base being an adhesive hydrocolloid base; said microprocessor is configured to receive and evaluate said vital sign data in order to classify each of the vital signs as critical, unstable, potential, or stable; computer readable instructions residing in said memory, wherein when said computer readable instructions are executed by said microprocessor, said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable said microprocessor (1) activates a 911 call function, wherein said 911 call function is 
However, Nevo discloses an apparatus for monitoring a patient to provide information regarding the status of the patient. Nevo discloses sensors connected to a processor so that the values of the measured parameters are passed from the sensors to the processor, where the processor comprising a transformer transforms the measured value of each parameter to a deviation indicator (col. 2, lines 51-65; col. 4, lines 30 – col. 5, line 23). The deviation indicators corresponding to each parameter are then passed to an analyzer, which generates one or more status indicators. The user is then provided with information regarding the overall status of the system being monitored or the status of individual deviations of certain parameters (col. 2, line 66- col. 3, line 31; col. 5, line 24 – 40; col. 9, line 1 – 57, “the degrees of deviation are assigned colors ranging from white for no deviation to red for a very severe deviation. The intermediate degrees of deviation are assigned colors of varying shades of yellow and orange. In addition to the Visual warning, an audio output can be provided to indicate the degree of deviation. In one embodiment, the audio output varies in pitch as the degree of deviation increases, thereby alerting the user.”). Nevo discloses that each parameter of the vital signs is assigned one of six levels of danger, ranging from zero to five according to the following scale: 0 = baseline, no deviation; 1 = minimum deviation; 2 = mild deviation; 3 = moderate deviation; 4 = severe deviation; 5 = very severe deviation (col. 5). Nevo also discloses that when the status of a patient is being monitored, more than thirty different physiological parameters (e.g., heart rate, blood pressure, cardiac output, etc.) are typically measured (col. 4). Nevo discloses that the specific number and types of sensors used will depend upon the particular system being monitored (col. 2, lines 36-51). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, by configuring the microprocessor to receive and evaluate said 
Nevo is silent regarding a biomonitor patch with an adhesive hydrocolloid base, and microprocessor activating a 911 call function when at least one of the vital signs are classified as critical or unstable, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device and (2) automatically outputs the vital sign as audio speech when the vital sign falls outside a predetermined range.
Lau discloses a biomonitor patch (col. 4, lines 37-45 discloses examples of ways to wear the medical monitoring device includes a patch worn by the person; medical monitoring device 300, fig. 3) comprising: 
a plurality of sensors configured to acquire vital sign data comprising the following vital signs: (1) heart rate, (2) oxygen level, and (3) body temperature of a wearer (col. 6, lines 1-15 discloses a plurality of sensors 302, 304, and 306; fig. 5B, col. 7, lines 50-56 discloses health information such as blood pressure, heart beat, temperature, and breathing rate per minute); 
a digital display integrated into a face of said housing and configured to display at least some of said vital signs sensed by said plurality of sensors (col. 9, lines 54- 57 discloses displaying the notification message on the display of the medical monitoring device; col. 2, lines 26-27 discloses that notifications can contain status information pertaining to the person being monitored; col. 7, lines 1-10 discloses notification providing the user with health information of the person). 

a microprocessor connected to the plurality of sensors (col. 6, medical monitoring device 300 has an integrated design that is typically implemented as a single package, including a plurality of sensors and a controller. The components can be combined or integrated on a common integrated circuit chip to permit or facilitate sharing of some circuitry with other component or devices), wherein the microprocessor is configured to receive and evaluate the vital sign data in order to classify the person’s conditions (fig. 4, col. 6, line 32 – col. 7, line 10 discloses health processing 400 receives health information - step 402, compares health information with threshold conditions – step 408, and determines whether an action needs to be performed – step 410. An action includes a notification or treatment). 
a memory couple to said microprocessor (col. 16, line 62 – col. 17, line 6 discloses software, hardware, or a combination of both and computer readable instruction residing in said memory and also discloses RAM and ROM); 
computer readable instruction residing in said memory, wherein when said computer readable instructions are executed by the microprocessor (col. 16, line 62 – col. 17, line 6 discloses software, hardware, or a combination of both and computer readable instruction residing in said memory), said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable (fig. 4, col. 6, line 32 – col. 7, line 10 discloses comparing health information with threshold conditions – step 408, and determining whether an action needs to be performed – step 410), the microprocessor (1) activates a 911 call function, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device (col. 6, line 65 – col. 7, line 5 discloses notifying a person or interested party; fig. 5G, col. 8, line 38-49, discloses emergency threshold conditions for medical conditions that are used to trigger an automated 911. The 
Lau discloses that said biomonitor patch is powered by micro solar panels for the purpose of charging a battery used to power the mobile device and/or itself powering the mobile device (col. 16, the mobile device can include a solar panel that provide electrical power for the mobile device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland and Nevo, by adding computer readable instructions residing in said memory, wherein said memory comprises one or more of a buffer, RAM and ROM, and wherein when said computer readable instructions are executed by said microprocessor, said microprocessor evaluates said vital sign data and, when at least one of the vital signs are classified as critical or unstable said microprocessor (1) activates a 911 call function, wherein said 911 call function is configured to call 911 to alert emergency personnel of a health emergency at the location of the patch device, as taught by Lau, for the purpose of responding appropriately to the critical conditions of the patient based on analyzed result of the vital sign data (fig. 4, col. 6, line 32 – col. 7, line 10); and by adding a micro solar panels, wherein the biomonitor patch is powered by micro solar panels, as taught by Lau, for the purpose of charging a battery used to power the mobile device and/or itself powering the mobile device (col. 16, lines 8-18)
hydrocolloid base. Lau is silent regarding said microprocessor (2) automatically outputs the vital sign as audio speech when the vital sign falls outside a predetermined range.  
	However, Biel discloses a medical treatment device that adheres to a person’s skin (abstract discloses the treatment device may be made of a polymeric material configured to conform to a body surface) and teaches a polymer based dressing such as hydrocolloid to be well suited as the patient contact medium (para. [0009]). Hydrocolloids is wet tack; they can adhere to a moist site as well as a dry one (para. [0032], [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, and Lau, by configuring an adhesive base to be an adhesive hydrocolloid base, as taught by Biel, for the purpose of having the patch device adhere to moist site as well as dry one, thereby improving its attachment (para. [0032], [0033]). 
	Biel is silent regarding said microprocessor (2) automatically outputs the vital sign as audio speech when the vital sign falls outside a predetermined range. 
	However, Boesen discloses an earpiece including a housing, at least one biometric sensor disposed within the earpiece, an intelligent control operatively connected to the at least one biometric sensor, a speaker operatively connected to the intelligent control (abstract). Boesen teaches that said microprocessor (2) automatically outputs the vital sign as audio speech when the vital sign falls outside a predetermined range (para. [0031], [0033], when a particular threshold is crossed, the earpiece may perform speech processing and speak the relevant data such as heat rate, glucose level, temperature, etc.). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, and Biel, by configuring said microprocessor (2) to automatically output the vital sign as audio speech when the vital sign falls outside a predetermined 

Re Claim 5, Pierson discloses that at least one of the plurality of sensors is a pulse oximeter with plethysmography configured to acquire blood oxygen levels and detect blood volume changes (para. [0025] discloses oximeter measuring oxygen saturation of blood along with changes in blood volume in the skin.  
Re Claim 6, Pierson discloses that at least one of the plurality of sensors is a pressure sensor (para. [0027], nano touch/pressure sensor 51). 
Re Claim 7, Pierson discloses at least one of the plurality of sensors is a temperature sensor configured to acquire ambient temperature and skin temperature (para. [0006] discloses monitoring environmental temperature; para. [0034] discloses the temperature 48 used to detect body temperature and/or environmental temperature).  
Re Claim 8, Pierson discloses a GPS device mounted in said housing (para. [0006] discloses GPS location system).  
Re Claim 11, Pierson discloses LED lights (para. [0022] discloses visual indicator 26 being an extra bright LED or other suitable bright light source).  

Re Claim 9, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 1.
Pierson discloses that a wireless transmitter 68 connected to said circuit board (para. [0057] discloses wireless communication such as RF signals or the like for transmitting the information to another device via the wireless communication, para. [0029] discloses a wireless transmitter 68 via wireless network to send an alarm signal to one or more personal alarm indicators).  

However, Lau further teaches a wireless transceiver (a combination Wi-Fi and Bluetooth chip) connected to said circuit board (col. 15, short range transmitters or transceivers; col. 4, lines 32-60 discloses that the medical monitoring devices coupled to a wireless network 106. The wireless network being a data network including a local wireless network, Bluetooth and Wi-Fi). 	
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by adding a wireless transceiver connected to said circuit board, as taught by Lau, for the purpose of transmitting health information or alert signal to another device via the wireless communication (Pierson, para. [0057], [0029]) using a local wireless network (Lau, col. 4, lines 32-60). 
Re Claim 15, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 1.
Pierson discloses a biomonitor patch which the electronic components, which inherently has a battery in order to power the electronic components. 
Pierson doesn’t explicitly discloses a battery. 
However, Lau discloses a battery for a mobile device (col. 16, lines 8-19). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by adding a battery, as taught by Lau, for the purpose of power all the electronic components of the biomonitor patch. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622), and further in view of Brown et al. (US 2010/0259549), hereinafter “Brown”. 
Re Claim 2, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 1. 
Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen are silent regarding said memory has barcode data stored thereon that is used to display a barcode image on said digital display, wherein said microprocessor is configured to display said barcode image in response to a user input.
However, Brown discloses systems, devices, and methods for displaying a barcode at a computing device (title, abstract), and teaches that said memory has barcode data stored thereon that is used to display a barcode image on said digital display, wherein said microprocessor is configured to display said barcode image in response to a user input (para. [0063], [0064], [0065], fig. 1 discloses that a barcode is displayed as an image on a display 110 of a first computing device, e.g., mobile device 100 of fig. 1, to be subsequently read using a camera or other similar hardware component of a second computing device; para. [0068], fig. 5, discloses an example screen capture 500 of the display of a first computing device prompting a user with a menu option to generate either a barcode or an email-message. In the user interface 500, the user may select a first menu option 510, “Show them a barcode”, to generate a barcode.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by configuring said memory to have barcode data stored thereon that is used to display a barcode image on said digital display, wherein said microprocessor is configured to display said barcode image in response to a user input, as taught by Brown, for the purpose of providing a medium for the transmission of data from the patch device to . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622), and further in view of Velusamy et al. (US 2012/0164968), hereinafter “Velusamy”. 
Re Claim 3, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 1. 
Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen are silent regarding the 911 call function generating a 3 tone prompt followed by an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call. 
However, Velusamy discloses method and apparatus for configuring a mobile device to provide emergency notification (title, abstract), and teaches the 911 call function generating an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call (para. [0064], fig. 4 discloses that a call may be automatically placed to the designated emergency contacts, such as 911, a spouse, etc. in step 407 and that location data and other pertinent information pertaining to the emergency situation may also be provided to the designated contact via automated voice in step 409; para. [0013], [0014] discloses that given the high urgency associated with such message, the notification message, whether by way of voice or data communication, must be accompanied by identification and location information of the requesting party in order to enable effective and immediate response. This includes address 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by configuring the 911 call function to generate an automated message that provides the name, present location, and status of the user wearing the diagnostic health patch when a 911 operator answers the 911 call, as taught by Velusamy, for the purpose of requesting more immediate help by phone and providing identification and location information of the requesting party in order to enable effective and immediate response (para. [0014]). 
Velusamy is silent regarding the 911 call function generating a 3 tone prompt before the automated message. 
The examiner takes OFFICIAL NOTICE that a call function generating a 3 tone prompt is old and well known in the art at the time of filing, as it provides audio cues for the call recipient to know the beginning of the message. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, Boesen, and Velusamy, by configuring the call function to generate a 3 tone prompt before the automated message, for the purpose of providing audio cues for the call recipient to know the beginning of the message. All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods. The combination would have yielded predictable results to one ordinary skill in the art at the time of filing. MPEP 2144.03. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622), and further in view of Tai et al. (Non-Patent Literature: A highly sensitive, low-cost, wearable pressure sensor based on conductive hydrogel spheres), hereinafter “Tai”. 
Re Claim 4, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 1. 
Pierson discloses pressure sensor 51 (para. [0027]). 
Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen are silent regarding at least one of the plurality of sensors being a pressure sensor based on at least one of conductive single-walled carbon nanotube (SWCNT) and alginate hydrogel spheres. 
However, Tai discloses wearable pressure sensing solutions for practical applications in health monitoring and human/machine interfaces. Tai teaches a pressure sensor based on conductive single-walled carbon nanotube and alginate hydrogel spheres (abstract, a highly sensitive, low-cost, wearable pressure sensor based on conductive single-walled carbon nanotube / alginate hydrogel spheres is reported). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by adding a pressure sensor based on conductive single-walled carbon nanotube and alginate hydrogel spheres, as taught by Tai, for the purpose of its high sensitivity and low-cost (abstract).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622), and further in view of Somanath et al. (US 2016/0174913), hereinafter “Somanath”. 
Re Claim 10, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claim 10. 
Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen are silent regarding a micro SIM (subscriber identity module) card connected to said circuit board. 
However, Somanath discloses a health monitoring device including a processor and a number of sensors (title, abstract), and teaches a computing device 500 configured to sense and respond to particular health conditions (para. [0034], fig. 5), including a subscriber identity module 550 for the purpose of wireless wide area communications (para. [0059], fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by adding a micro SIM (subscriber identity module) card connected to said circuit board, as taught by Somanath, for the purpose of wireless wide area communications (para. [0059], fig. 5). 
    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0266118), hereinafter “Pierson”, as modified by Gilland (US 2010/0234706), Nevo et al. (US 6,174,283), hereinafter “Nevo”, Lau et al. (US 7,905,832), hereinafter “Lau”, and Biel et al. (US 2006/0173514), hereinafter “Biel”, and Boesen (US 2017/0273622), and further in view of Burch et al. (US 2016/0239802), hereinafter “Burch”, and Somanath et al. (US 2016/0174913), hereinafter “Somanath”. 
Re Claim 14, Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen discloses the claimed invention substantially as set forth in claims 1 and 13. 

However, Burch discloses a stand-alone interface display apparatus 150 (para. [0027], fig. 1, fig. 2) and teaches a processing unit 210 (fig. 2) and a Secure Digital memory card slot and flash memory card operating as memory storage 215, a 512 Mbyte RAM memory storage operating as volatile memory (para. [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, and Boesen, by including a RAM that has a memory capacity of 512MB, as taught by Burch, for the purpose of receiving inputs from sensors and transmitting information (para. [0076]). 
Burch is silent regarding RAM having a memory capacity of at least 4GB. 
However, Somanath discloses a health monitoring device including a processor and a number of sensors (title, abstract), and teaches a memory sized between 2GB and 16GB (para. [0036], [0128] discloses RAM). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pierson as modified by Gilland, Nevo, Lau, Biel, Boesen, and Burch, by adding a RAM that has a memory capacity of 2GB, as taught by Somanath, for the purpose of storing or transmitting electronic instructions or information in a form readable by a machine (para. [0129]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, June 30, 2021Examiner, Art Unit 3792       



                                                                                                                                                                                                 /NIKETA I PATEL/ Supervisory Patent Examiner, Art Unit 3792